Citation Nr: 1710543	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to March 23, 2016. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973, and from March 1987 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO),which granted service connection for demyelination (small vessel disease) and assigned a 0 percent evaluation effective May 24, 2004.  The Veteran disagreed with the rating assigned therein and perfected a timely appeal of the issue in July 2009.  The matter was previously before the Board in June 2011, at which time it was remanded for further development.

In February 2013, the Board increased the initial evaluation of demyelination to 10 percent disabling and took jurisdiction of the TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009), based on evidence in the claims file.  The individual unemployability claim was then remanded for further development.  

In June 2016, the RO granted entitlement to individual unemployability effective March 23, 2016.  The same date, the RO issued a supplemental statement of the case denying entitlement to individual unemployability prior to March 23, 2016.  The matter of entitlement to individual unemployability prior to March 23, 2016 was certified to the Board in August 2016 and the Veteran was notified in January 2017 that the matter had been returned to the Board's docket.  The Veteran's representative filed an Informal Hearing Presentation (IHP) dated in January 2017.






FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected disabilities did not preclude her from obtaining and maintaining substantially gainful employment prior to March 23, 2016. 


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities prior to March 23, 2016, have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In an October 2014 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of:  information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA medical opinions in connection with the claim that, taken together, are adequate to decide the matter.  See Geib v. Shinseki, 733 Fed. Cir. 1350 (2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this regard, the Board notes that this case was remanded in February 2013 in order to afford the Veteran additional development, including notice under the VCAA, and an opportunity to submit additional medical evidence in connection with the claim.  The RO afforded the requested notice in October and November 2014, and January 2016.  Additional evidence was subsequently submitted by the Veteran.  The Veteran was also requested to submit authorization forms for medical providers in letters dated in November 2014 and January 2016.  However, the Veteran did not submit these forms.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand request.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999)


II.  Analysis.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. § 3.102, 3.340, 3.341, 4.16.  

Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as "one disability" for meeting the percentage threshold for the purposes of TDIU eligibility.  38 C.F.R. § 4.16(a).  

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In this case, prior to March 23, 2016, the Veteran was service-connected for migraine headaches, evaluated as 50 percent disabling; vertigo with Meniere's syndrome, evaluated as 10 percent disabling; endometriosis, evaluated as 10 percent disabling; and demyelination (small vessel disease), evaluated as 10 percent disabling.  The Veteran combined evaluation was 60 percent.  

The Veteran's service-connected migraine headaches were evaluated as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 and her service-connected demyelination (small vessel disease) was evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Codes 8099-8009.  Both disabilities affect the neurological system and, as such, may be considered as "one disability" for purposes of 4.16(a).  Under these circumstances, the Veteran satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU prior to March 23, 2016.  

Although the appellant meets the percentage requirements set forth in section 4.16(a) for an award of a TDIU prior to March 23, 2016, the Board finds that the record establishes that her service-connected disabilities did not render her unable to secure or follow a substantially gainful occupation prior to March 23, 2016.  

In this case, the evidence indicates, after service, the Veteran was self-employed as a writer and homemaker.  

According to a January 2006 private clinical record, the appellant described her occupation as a self-employed writer.  She did not indicate that her disabilities limited or prevented her from working, nor did the examiner render such an opinion.  

During a July 2006 VA medical examination, the appellant reported that she was self-employed as a children's book writer.  Again, she did not indicate that her disabilities limited or prevented her from working, nor did the examiner render such an opinion.  

During an October 2006 evaluation in the VA neuropsychology clinic, the appellant reported that she had attended four years of college and had majored in English and mass communications, but had not completed her degree.  Her employment history included clerical work in the Navy.  After service separation, she indicated that she was primarily a homemaker by choice with an ongoing history as a freelance writer of children's books.  She did not report that her disabilities prevented her from carrying out her duties as a homemaker or from writing and the examiner made no such finding.  

During a June 2009 neurology appointment, the appellant reported that her occupation was children's story writer.  She indicated that she had attended two years of college before quitting to become a writer of children's stories.  She indicated that her hobbies included gardening.   No complaints or findings of unemployability were recorded.  

During an August 2012 neuropsychological evaluation, the appellant reported that she wrote children's stories and enjoyed going swimming.  Again, no complaints or findings of unemployability were recorded.  

In a September 2012 neurology evaluation report, it was noted that the appellant reported that for work, she wrote children's books at her home.  She indicated that she attended two years of college as an English major.  No complaints or findings of unemployability were recorded.  

Next, with respect to the impact of service-connected disabilities on the Veteran's employment, in a March 2013 disability benefits questionnaire, the appellant's medical care provider indicated that, when the appellant had a migraine headache episode, she was incapable of performing work.  A second March 2013 disability benefits questionnaire also noted that the Veteran never knows when headaches will flare up and the unpredictability of the headaches and the need to remain in a quiet, dark room made it difficult to work.

In a January 2014 statement, the appellant claimed that "[s]ince 1985 I have not been able to be gainfully employed, which I believe is a direct result of my service connected disabilities."  She indicated that her Meniere's disease was debilitating and left her unable to work.  

In January 2014, VA received a formal application for TDIU on which the appellant indicated that she believed she had been unable to secure or follow a substantially gainful occupation due to migraine headaches, small vessel disease, vertigo, and endometriosis since 1985.  She indicated that she had last worked in 1985 as a cryptologist while on active duty.  She indicated that she had attended two years of college but had no other education or training, nor had she tried to obtain employment since 1985.  

At a VA central nervous system examination in May 2014, the examiner indicated that the appellant had a history of mini strokes from a foramen ovale which had been surgically corrected in 2005.  He concluded that the appellant's central nervous system disability did not impact her ability to work.  He explained that the appellant had had multiple small infarcts caused by a heart problem which had been repaired and now she exhibited no symptoms except headaches.  

In a May 2014 gynecological examination report, the examiner concluded that the appellant's endometriosis had been treated in 1990, apparently did not recur or cause symptoms after that point, and was not currently problematic.  It has no impact on her ability to do physical or sedentary work.

In a June 2014 ear and vestibular examination report, the examiner noted that the appellant had reported recurrent episodes of dizziness since 1985, occurring two to three times weekly and lasting 5 to 20 minutes.  He indicated that her dizziness interfered with driving of car and could affect her ability to stand or consistently function in a work environment.

In a July 2014 VA headaches examination, the examiner found that the Veteran's headaches disability did not impact her ability to work.  The examiner found that the Veteran's correct diagnosis was tension-type headaches and that most patients with these kind of headaches are fully employed.  The examiner indicated that there was no reason the Veteran could not work in a non-stressful sedentary employment.  

In a November 2014 application for a total rating based on individual unemployability due to service-connected disability, the appellant claimed that she had been unable to work since 1985 due to migraines and vertigo.  She reported employment history as a writer from October 2006 to January 2007 but indicated that she had lost 160 hours of time from work due to illness and had earned no more than $100 per month.  

In a March 2016 VA examination, the examiner indicated that the Veteran did not work outside of the home.  She was noted to be a published writer working on her second book.  The examiner noted that the Veteran skips a day writing for worse headache, but had no headache-related physical activity limitations and no medication side effects. 

In an April 2016 letter, the appellant described her writing as strictly a hobby.  She indicated that her first book had been self-published in 1986 using a vanity press and that she did not make money from the venture.  She indicated that she had been working on her second book since 1986.  The appellant explained that it was never her objective to make money from writing books.  Rather, her main goal was to help children of poverty learn how to read.  She indicated that she had donated books to the Ronald McDonald House as well as several libraries and schools.  

The appellant also submitted copies of tax returns for tax years 2011 to 2014 showing that she and her spouse received interest and dividend income and income from a pension or annuity, but no wage income.  

After considering the record in its entirety, the Board concludes that the most probative evidence establishes that the Veteran's service-connected disabilities did not preclude substantially gainful employment prior to March 23, 2016.  As set forth in more detail above, the evidence in this case establishes that since her separation from service, the Veteran was a self-employed writer and homemaker by choice, two positions which did not produce income exceeding the poverty threshold.  Nonetheless, the sole fact that a veteran is unemployed is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran is actually employed or can find employment, particularly when the record indicates that a veteran is unemployed outside the home by choice.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the most probative evidence of record establishes that the appellant's service-connected disabilities did not prevent her from obtaining or maintaining substantially gainful employment prior to March 23, 2016.  The contemporaneous evidence of record shows that the appellant repeatedly described herself as a writer and homemaker prior to March 23, 2016.  Prior to March 2013, there was no contemporaneous indication that her service-connected disabilities prevented her from carrying out her duties as a homemaker or a writer, nor did she report any impact on her ability to perform her work as a homemaker or writer.  In March 2013, she described some limitations due to headaches and in January 2014, she claimed that she was unable to be gainfully employed as a result of her service connected disabilities.

As a result of these contentions, the Veteran was afforded a series of VA medical examinations.  As described above, these examiners concluded that the Veteran's service-connected disabilities did not preclude substantially gainful employment.  In May 2014, the examiner concluded that the appellant's service-connected central nervous system disability, to include headaches and demyelination, did not impact her ability to work.   The appellant's service-connected endometriosis was not problematic and had no impact on her ability to do physical or sedentary work.  Her vertigo had not recurred since her 2005 surgery, but she did have intermittent dizziness which could interfere with driving of car and could affect her ability to stand or consistently function in a work environment.  In a July 2014, the examiner explained that the Veteran's headaches did not impact her ability to work.  He explained that patients with the type of headaches exhibited by the Veteran were able to maintain full employment.  The examiner indicated that there was no reason the Veteran could not work in a non-stressful sedentary employment.  

The Board notes that although the Veteran's service-connected disabilities did have an impact on her ability to work prior to March 23, 2016, in that she experienced intermittent dizziness and needed to skip workdays due to headaches, the disability ratings assigned prior to March 23, 2016, recognized this impairment.  The most probative evidence, however, did not establish that her service-connected disabilities precluded substantially gainful employment prior to March 23, 2016.  The Board assigns particularly significant probative weight to the VA examination reports described above, which are consistent with the contemporaneous evidence of record that shows that prior to March 23, 2016, the Veteran was apparently able to perform her duties as a full-time homemaker while she pursued additional duties as a children's writer.  These VA opinions were also based on examinations of the Veteran and a review of the claims file, lending them additional probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

In summary, the Board finds that the most probative evidence establishes that prior to March 23, 2016, the Veteran was not unable to obtain and maintain substantially gainful employment as a result of her service-connected disabilities.  She is educated and had the capabilities to perform skilled jobs.  In that regard, the Board recognizes the inherent difficulty in maintaining a household and caring for a family.  Prior to March 23, 2016, the record showed that the Veteran possessed skills and education which had prepared her for various types of employment, including sedentary employment or in an occupation that would allow her the flexibility to work from home.  While the Board recognizes the limitations the Veteran faces due to her service-connected disabilities, these limitations were considered in the disability ratings she receives for those disabilities.  Again, the assignment of the schedular ratings is recognition of the functional limitations caused by her disabilities, and those ratings contemplate the severity and overall impact the symptoms have on her life.  However, despite these limitations, the Board finds that the persuasive evidence does not show that the Veteran was unable to secure or maintain substantially gainful employment due solely to her service connected disabilities prior to March 23, 2016.  Rather, the Board finds that the Veteran was capable of performing the physical and mental acts required for her declared choice of homemaking and self-employment as a writer.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU prior to March 23, 2016, is denied. 





____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


